Citation Nr: 1723801	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  15-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2015 Substantive Appeal on a VA Form 9 the Veteran requested a hearing before a Veterans Law Judge at his local RO.  In a January 2017 statement the Veteran withdrew his request for a hearing. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (January 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Subsequent to service the Veteran was diagnosed with bladder cancer.

2.  The Veteran's bladder cancer manifested to a degree of 10 percent or more at a time after service.

3.  The Veteran had service of at least 30 days at Camp Lejeune from October 1954 to July 1957.

CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed bladder cancer as a result of his exposure to contaminants in the water supply while stationed at the U.S. Marine Base at Camp Lejeune. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

A treatment record dated in June 2012 indicates that the acute diagnosis from the last service date was malignant neoplasm neck urinary bladder, postsurgical status.  Malignant neoplasm neck urinary bladder was noted to be a chronic diagnosis/co-morbid condition.  In a later treatment note dated in January 2012 it was reported that the Veteran had recently undergone a transurethral resection of a bladder tumor for high-grade bladder cancer.  

A VA medical opinion was obtained in September 2014.  It was noted that the Veteran had a diagnosis of bladder cancer and indicated that a private urologist note indicated that underwent a surgical procedure in June 2012.

Pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.

Military personnel records confirm that the Veteran served, during his active duty service, for at least 30 days during the period from October 1954 to July 1957 at the U.S. Marine Corps Base at Camp Lejeune, North Carolina.  

Entitlement to service connection for bladder cancer is warranted.  At a point after separation from service the Veteran was diagnosed with bladder cancer, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's bladder cancer was treated with surgery and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune from October 1954 to July 1957, which falls within the enumerated period.  Therefore, service connection for bladder cancer due to exposure to contaminated water at Camp Lejeune is granted.


ORDER

Service connection for bladder cancer, as due to contaminated water exposure at Camp Lejeune, North Carolina, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


